Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on December 22, 2020.

Claims 33-46 are pending. Claims 1-32 and 47-50 have been cancelled. Claims 33.35.37-39,41 and 44 have been amended.


The rejection of claims 34 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claims. 

The rejection of claims 33-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments to the claims.

Claims 33,34,36 and 38-46 stand rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US 6,099,588) in view of Kondo (EP 0134267) for the reasons set forth below.

Claims 34, 35 and 37 stand rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US 6,099,588) in view of Kondo (EP 0134267) further in view of Sternlieb (US 5,136,761) for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33,34,36 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US 6,099,588) in view of Kondo (EP 0134267).
McDevitt teaches treating untreated wool in loose fibers, knitted (nonwoven) or woven fabric form (column 3, lines 34-45) with an alkali containing alcohol solvent followed by treatment with proteolytic enzymes to enhance wettability (column 2, lines 35-65) wherein the alcohol is selected from ethanol, propanol or butanol (column 3, lines 54) and the alkali is selected from sodium hydroxide or potassium hydroxide (column 4, lines 25-30). McDevitt teaches treating the wool in the alkali containing alcohol solution for about 1 minute to about 60 minutes (column 4, lines 50-60). McDevitt teaches the methods result in reduction of pilling, provide shrink resistance and improved tensile strength (abstract). McDevitt teaches using about 0.001M (0.04 g NaOH/ 1000g water *100%= 0.004%) to about 0.5M (20g NaOH/1000g water*100%= 2% alkali, column 4, lines 15-25) as typical.
McDevitt does not teach treating with an oxidizing agent of hydrogen peroxide.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McDevitt by using the claimed hydrogen peroxide oxidizing agent at the claimed concentration and for the claimed time because Kondo teaches pretreating wool fibers with oxidizing agents for the claimed time periods in similar on weight of fiber concentrations removes the scales on the wool to enhance the luster and reduce yellowing and pilling. It would have been further obvious to optimize the concentration of the alkali and the oxidizing agent and fiber to liquor ratio to those values claimed since the prior art teach the amount of oxidizing agent and alkali-alcohol mixture directly impact the properties imparted to the treated wool such as pilling resistance, enhanced wettability and reduced yellowing. The fiber to liquor ratio would determine how deep the chemicals penetrate into the fiber to remove scale and interact with the wool to enhance the final properties. Routine experimentation is within ordinary skill in the art to determine reaction parameters for most effective treatment. 
Regarding the limitation that the process increases handle dryness of the wool, treating the wool so as to not damage it to render it unsuitable for mechanical processing for making wool yarns or fabrics, the prior art teaches treating similar wool with similar . 

Claims 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US 6,099,588) in view of Kondo (EP 0134267) further in view of Sternlieb (US 5,136,761).
McDevitt in view of Kondo are relied upon as set forth above.
McDevitt in view of Kondo do not specify carded  hydroentangled nonwovens.
Sternlieb teaches griege (untreated) wool is conventionally hydroentangled into non-woven/knit materials (column 16; claims 11-13; Figure 21A and B) and hydroentangling provides improved shrink resistance and tensile strength (column 12, lines 45-68; columns 13 and 14, example XV). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use untreated hydroentangled wool as the starting substrate as McDevitt teaches wool can be used and Sternlieb teaches hydroentangled wool can be effective in producing shrink resistant fabric with improved tensile strength. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use hydroentangled wool of the claimed density as the starting substrate as Sternlieb teaches hydroentangled wool is known to have a density of 179.6,173.9 or 190.9 gsy (grams square yard)  (207-228 g/m2). Using a known density wool for a starting fabric would be obvious absent a showing of unexpected results for a particular density range.


Response to Arguments
Applicant's arguments filed regarding McDevitt in view of Kondo have been fully considered but they are not persuasive. Both McDevitt and Kondo are in the analogous art of treating wool fibers for the benefits of scale removal with no damage to the wool, reduction in felting, reduction of pilling, shrink proofing fibers and smoothing the surface and providing a soft hand and one of ordinary skill would be motivated to combine the teachings to reach these beneficial results on the treated wool textile. McDevitt invites the inclusion of proteolytic treatments after alkali/oxidation treatment and Kondo teaches that proteolytic treatments are preceded by oxidation of the wool using oxidizing agents such as hydrogen peroxide at the same concentrations and for the same amount of time to achieve the benefits recited. Given the disclosures first treating with alkali/alcohol compositions followed by oxidizing with hydrogen peroxide agents and then using proteolytic treatments is obvious to give the claimed order of steps to achieve the benefits of scale removal with no damage to the wool, reduction in felting, reduction of pilling, shrink proofing fibers and smoothing the surface and providing a soft hand. Selecting from the small list of 6 oxidizers taught by Kondo is obvious as they are all taught to be effective and one of ordinary skill could easily select from such a limited list of species. Kondo teaches it is known in the art to treat wool with an oxidizing agent 10-30 minutes followed by 5-60 minutes (page 4, lines 5-10).
 The examiner argues that McDevitt in view of Kondo teach treating wool fibers with the same alcohol: ethanol, propanol or butanol mixed with the same alkali: potassium of sodium hydroxide at the same concentration: 2%  followed by treatment with the same concentration of the same oxidizing agent for the same amount of time: 1-10% hydrogen 
Regarding the allegation of unexpected results, the examiner argues the showing of tables are not commensurate in scope with the claims wherein claim 33 has no concentration limitations and much larger time periods (5-60 minutes for alkali/alcohol; 30-180 minutes for hydrogen peroxide) but the data in Tables 2 and 3 are shown from 1, 1.5 and 2% KOH in EtOH for 10,20 and 30 min and 2% hydrogen peroxide for 60,90,120 minutes. The data for Tables 5-7 are 1.5% KOH for 8-20 minutes at 2 min intervals and 2% H2O2 for 60 minutes and a 1:40 fiber to liquor ratio. Applicant should amend claims to include concentration ranges of 1-2% for alkali/alcohol for 8-30 minutes; 2% hydrogen peroxide for 60-120 minutes at a 1:40 fiber to liquor ratio to be commensurate in scope  No further arguments were presented with respect to the teachings of Sternlieb. Accordingly, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761